103 F.3d 119
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmie NELSON, Plaintiff--Appellant,v.BERKELEY COUNTY;  James H. Rozier, Jr., Berkeley Countysupervisor, in his individual and officialcapacity, Defendants--Appellees.
No. 96-7419.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 20, 1996.

Jimmie Nelson, Appellant Pro Se.  Sandra J. Senn, STUCKEY & SENN, Charleston, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion to amend his 42 U.S.C. § 1983 (1994) complaint,* and its final order dismissing his complaint.  We have reviewed the record and the district court's opinions accepting the magistrate judge's recommendations and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Nelson v. Berkeley County, No. CA-94-713-2-18AJ (D.S.C. Sept. 20, 1994;  July 18, 1996).  We note that Appellant filed this appeal after the effective date of the Prisoner Litigation Reform Act ("PLRA");  because Appellant no longer is incarcerated, the PLRA requirements do not apply to him, and we overrule Appellees' objection to Appellant proceeding without prepayment of filing fees and costs.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Appellant's previously filed interlocutory appeal of the district court's September 26, 1994, denial of his motion to amend his complaint is ripe at this juncture